 



Exhibit 10.1
CORRECTIONS CORPORATION OF AMERICA
2008 STOCK INCENTIVE PLAN

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Tab  
Section 1.
  Purpose
    1  
Section 2.
  Definitions
    1  
Section 3.
  Administration
    4  
Section 4.
  Shares Available For Awards
    5  
Section 5.
  Eligibility
    6  
Section 6.
  Stock Options And Stock Appreciation Rights
    6  
Section 7.
  Restricted Shares And Restricted Share Units
    8  
Section 8.
  Performance Awards
    10  
Section 9.
  Other Stock-Based Awards
    10  
Section 10.
  Non-Employee Director Awards
    11  
Section 11.
  Provisions Applicable To Covered Officers And Performance Awards
    11  
Section 12.
  Termination Of Employment
    13  
Section 13.
  Change In Control
    13  
Section 14.
  Amendment And Termination
    13  
Section 15.
  General Provisions
    14  
Section 16.
  Term Of The Plan
    16  

 



--------------------------------------------------------------------------------



 



CORRECTIONS CORPORATION OF AMERICA
2008 STOCK INCENTIVE PLAN
Section 1. Purpose.
     This plan shall be known as the “Corrections Corporation of America 2008
Stock Incentive Plan” (the “Plan”). The purpose of the Plan is to promote the
interests of Corrections Corporation of America, a Maryland corporation (the
“Company”), its Subsidiaries and its stockholders by (i) attracting and
retaining key officers, employees, and directors of, and consultants to, the
Company and its Subsidiaries and Affiliates; (ii) motivating such individuals by
means of performance-related incentives to achieve long-range performance goals;
(iii) enabling such individuals to participate in the long-term growth and
financial success of the Company; (iv) encouraging ownership of stock in the
Company by such individuals; and (v) linking their compensation to the long-term
interests of the Company and its stockholders. With respect to any awards
granted under the Plan that are intended to comply with the requirements of
“performance-based compensation” under Section 162(m) of the Code, the Plan
shall be interpreted in a manner consistent with such requirements.
Section 2. Definitions.
     As used in the Plan, the following terms shall have the meanings set forth
below:
     (a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is
controlled by the Company, (ii) any entity in which the Company has a
significant equity interest, (iii) an affiliate of the Company, as defined in
Rule 12b-2 promulgated under Section 12 of the Exchange Act, and (iv) any entity
in which the Company has at least twenty percent (20%) of the combined voting
power of the entity’s outstanding voting securities, in each case as designated
by the Board as being a participating employer in the Plan.
     (b) “Award” shall mean any Option, Stock Appreciation Right, Restricted
Share Award, Restricted Share Unit, Performance Award, Other Stock-Based Award
or other award granted under the Plan, whether singly, in combination or in
tandem, to a Participant by the Committee (or the Board) pursuant to such terms,
conditions, restrictions and/or limitations, if any, as the Committee (or the
Board) may establish or which are required by applicable legal requirements.
     (c) “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing any Award, which may, but need not, be
executed or acknowledged by a Participant.
     (d) “Board” shall mean the Board of Directors of the Company.
     (e) “Change in Control” shall mean, unless otherwise defined in the
applicable Award Agreement, any of the following events:
     (i) any person or entity, including a “group” as defined in
Section 13(d)(3) of the Exchange Act, other than the Company or a wholly-owned
subsidiary thereof or any employee benefit plan of the Company or any of its
Subsidiaries, becomes the beneficial owner of the Company’s securities having
35% or more of the combined voting power of the then outstanding securities of
the Company that may be cast for the election of directors of the Company (other
than as a result of an issuance of securities initiated by the Company in the
ordinary course of business);

 



--------------------------------------------------------------------------------



 



     (ii) as the result of, or in connection with, any cash tender or exchange
offer, merger or other business combination or contested election, or any
combination of the foregoing transactions, less than a majority of the combined
voting power of the then outstanding securities of the Company or any successor
company or entity entitled to vote generally in the election of the directors of
the Company or such other corporation or entity after such transaction are held
in the aggregate by the holders of the Company’s securities entitled to vote
generally in the election of directors of the Company immediately prior to such
transaction;
     (iii) during any period of two (2) consecutive years, individuals who at
the beginning of any such period constitute the Board cease for any reason to
constitute at least a majority thereof, unless the election, or the nomination
for election by the Company’s shareholders, of each Director of the Company
first elected during such period was approved by a vote of at least two-thirds
(2/3rds) of the Directors of the Company then still in office who were
(i) Directors of the Company at the beginning of any such period, and (ii) not
initially (a) appointed or elected to office as result of either an actual or
threatened election and/or proxy contest by or on behalf of a Person other than
the Board, or (b) designated by a Person who has entered into an agreement with
the Company to effect a transaction described in (i) or (ii) above or (iv) or
(v) below;
     (iv) a complete liquidation or dissolution of the Company; or
     (v) the sale or other disposition of all or substantially all of the assets
of the Company to any Person (other than a transfer to a Subsidiary).
     (f) “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.
     (g) “Committee” shall mean a committee of the Board composed of not less
than two Non-Employee Directors, at least two of whom shall be (i) a
“non-employee director” for purposes of Exchange Act Section 16 and Rule 16b-3
thereunder, (ii) an “outside director” for purposes of Section 162(m) and the
regulations promulgated under the Code, and each of whom shall be “independent”
within the meaning of the listing standards of the New York Stock Exchange. To
the extent that compensation realized in respect of Awards is intended to be
“performance based” under Section 162(m) of the Code and the Committee is not
comprised solely of individuals who are “outside directors” within the meaning
of Section 162(m) of the Code, the Committee may from time to time delegate some
or all of its functions under the Plan to a committee or subcommittee composed
of members that meet the relevant requirements.
     (h) “Consultant” shall mean any consultant to the Company or its
Subsidiaries or Affiliates.
     (i) “Covered Officer” shall mean at any date (i) any individual who, with
respect to the previous taxable year of the Company, was a “covered employee” of
the Company within the meaning of Section 162(m); provided, however, that the
term “Covered Officer” shall not include any such individual who is designated
by the Committee, in its discretion, at the time of any Award or at any
subsequent time, as reasonably expected not to be such a “covered employee” with
respect to the current taxable year of the Company and (ii) any individual who
is designated by the Committee, in its discretion, at the time of any Award or
at any subsequent time, as reasonably expected to be such a “covered employee”
with respect to the current taxable year of the Company or with respect to the
taxable year of the Company in which any applicable Award will be paid or
vested.
     (j) “Director” shall mean a member of the Board.

2



--------------------------------------------------------------------------------



 



     (k) “Disability” shall mean, unless otherwise defined in the applicable
Award Agreement, a disability that would qualify as a total and permanent
disability under the Company’s then current long-term disability plan.
     (l) “Employee” shall mean a current or prospective officer or employee of
the Company or of any Subsidiary or Affiliate.
     (m) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
     (n) “Fair Market Value” with respect to the Shares, shall mean, for
purposes of a grant of an Award as of any date, (i) the closing sales price of
the Shares on the New York Stock Exchange, or any other such exchange on which
the Shares are traded, on such date, or in the absence of reported sales on such
date, the closing sales price on the immediately preceding date on which sales
were reported or (ii) in the event there is no public market for the Shares on
such date, the fair market value as determined, in good faith, by the Board or
Committee in its sole discretion, and for purposes of a sale of a Share as of
any date, the actual sales price on that date.
     (o) “Incentive Stock Option” shall mean an option to purchase Shares from
the Company that is granted under Section 6 of the Plan and that is intended to
meet the requirements of Section 422 of the Code or any successor provision
thereto.
     (p) “Non-Qualified Stock Option” shall mean an option to purchase Shares
from the Company that is granted under Sections 6 or 10 of the Plan and is not
intended to be an Incentive Stock Option.
     (q) “Non-Employee Director” shall mean a member of the Board who is not an
officer or employee of the Company or any Subsidiary or Affiliate.
     (r) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option.
     (s) “Option Price” shall mean the purchase price payable to purchase one
Share upon the exercise of an Option.
     (t) “Other Stock-Based Award” shall mean any Award granted under Sections 9
or 10 of the Plan.
     (u) “Participant” shall mean any Employee, Director, Consultant or other
person who receives an Award under the Plan.
     (v) “Performance Award” shall mean any Award granted under Section 8 of the
Plan.
     (w) “Person” shall mean any individual, corporation, partnership, limited
liability company, association, joint-stock company, trust, unincorporated
organization, government or political subdivision thereof or other entity.
     (x) “Restricted Share” shall mean any Share granted under Sections 7 or 10
of the Plan.

3



--------------------------------------------------------------------------------



 



     (y) “Restricted Share Unit” shall mean any unit granted under Sections 7 or
10 of the Plan.
     (z) “Retirement” shall mean a Participant’s termination of employment in
accordance with the provisions of the Corrections Corporation of America 401(k)
Savings and Retirement Plan on or after such Participant’s Normal Retirement
Date, as defined in such plan.
     (aa) “SEC” shall mean the Securities and Exchange Commission or any
successor thereto.
     (bb) “Section 16” shall mean Section 16 of the Exchange Act and the rules
promulgated thereunder and any successor provision thereto as in effect from
time to time.
     (cc) “Section 162(m)” shall mean Section 162(m) of the Code and the
regulations promulgated thereunder and any successor provision thereto as in
effect from time to time.
     (dd) “Shares” shall mean shares of common stock, $0.01 par value per share,
of the Company.
     (ee) “Stock Appreciation Right” or “SAR” shall mean a stock appreciation
right granted under Sections 6 or 10 of the Plan that entitles the holder to
receive, with respect to each Share encompassed by the exercise of such SAR, the
amount determined by the Committee and specified in an Award Agreement. In the
absence of such a determination, the holder shall be entitled to receive, with
respect to each Share encompassed by the exercise of such SAR, the excess of the
Fair Market Value on the date of exercise over the Fair Market Value on the date
of grant.
     (ff) “Subsidiary” shall mean any Person (other than the Company) of which a
majority of its voting power or its equity securities or equity interest is
owned directly or indirectly by the Company.
     (gg) “Substitute Awards” shall mean Awards granted solely in assumption of,
or in substitution for, outstanding awards previously granted by a company
acquired by the Company or with which the Company combines.
Section 3. Administration.
     3.1 Authority of Committee. The Plan shall be administered by the
Committee, which shall be appointed by and serve at the pleasure of the Board;
provided, however, with respect to Awards to Non-Employee Directors, all
references in the Plan to the Committee shall be deemed to be references to the
Board. Subject to the terms of the Plan and applicable law, and in addition to
other express powers and authorizations conferred on the Committee by the Plan,
the Committee shall have full power and authority in its discretion to:
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to a Participant; (iii) determine the number of Shares to be covered by,
or with respect to which payments, rights or other matters are to be calculated
in connection with Awards; (iv) determine the timing, terms, and conditions of
any Award; (v) accelerate the time at which all or any part of an Award may be
settled or exercised; (vi) determine whether, to what extent, and under what
circumstances, Awards may be settled or exercised in cash, Shares, other
securities, other Awards or other property, or canceled, forfeited or suspended
and the method or methods by which Awards may be settled, exercised, canceled,
forfeited or suspended; (vii) determine whether, to what extent, and under what
circumstances cash, Shares, other securities, other Awards, other property, and
other amounts payable with respect to an Award shall be deferred either
automatically or at the election of the holder thereof or of the Committee;
(viii) interpret and administer the Plan and any instrument or agreement
relating to, or Award made under, the Plan; (ix) except to the extent prohibited
by Section 6.2, amend or modify the terms of any Award at

4



--------------------------------------------------------------------------------



 



or after grant with the consent of the holder of the Award; (x) establish,
amend, suspend or waive such rules and regulations and appoint such agents as it
shall deem appropriate for the proper administration of the Plan; and (xi) make
any other determination and take any other action that the Committee deems
necessary or desirable for the administration of the Plan, subject to the
exclusive authority of the Board under Section 14 hereunder to amend or
terminate the Plan. The exercise of an Option or receipt of an Award shall be
effective only if an Award Agreement shall have been duly executed and delivered
on behalf of the Company following the grant of the Option or other Award.
     3.2 Committee Discretion Binding. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan or any Award shall be within the sole
discretion of the Committee, may be made at any time and shall be final,
conclusive, and binding upon all Persons, including the Company, any Subsidiary
or Affiliate, any Participant and any holder or beneficiary of any Award.
     3.3 Delegation. Subject to the terms of the Plan, the Committee’s charter
and applicable law, the Committee may delegate to one or more officers or
managers of the Company or of any Subsidiary or Affiliate, or to a Committee of
such officers or managers, the authority, subject to such terms and limitations
as the Committee shall determine, to grant Awards to or to cancel, modify or
waive rights with respect to, or to alter, discontinue, suspend or terminate
Awards held by Participants who are not officers or directors of the Company for
purposes of Section 16 or who are otherwise not subject to such Section.
Section 4. Shares Available For Awards.
     4.1 Shares Available. Subject to the provisions of Section 4.2 hereof, the
stock to be subject to Awards under the Plan shall be the Shares of the Company
and the maximum aggregate number of Shares with respect to which Awards may be
granted under the Plan shall be 3,000,000. Each Share subject to an Option shall
reduce the aggregate number of Shares with respect to which Awards may be
granted by one share. Each Share subject to a SAR (whether the distribution upon
redemption is made in cash, stock or a combination of the two) shall reduce the
aggregate number of Shares with respect to which Awards may be granted by one
share. Each Share issued pursuant to a Restricted Share Award, Restricted Share
Unit Award, Performance Award or Other Stock-Based Award shall reduce the
aggregate number of Shares with respect to which Awards may be granted by three
Shares. Notwithstanding the foregoing and subject to adjustment as provided in
Section 4.2 hereof, no Participant may receive Options or SARs under the Plan in
any calendar year that, taken together, relate to more than 150,000 Shares. If,
after the effective date of the Plan, any Shares covered by an Award granted
under this Plan, or to which such an Award relates, are forfeited, or if such an
Award otherwise terminates, expires unexercised or is canceled, then the Shares
covered by such Award, or to which such Award relates, or the number of Shares
otherwise counted against the aggregate number of Shares with respect to which
Awards may be granted, to the extent of any such forfeiture, termination,
expiration or cancellation, shall again become Shares with respect to which
Awards may be granted in accordance with the formula described above.
Notwithstanding the foregoing and anything contained herein to the contrary,
(i) the gross number of Shares issued pursuant to an Award and not later
forfeited, terminated, expired or canceled shall be deducted from the total
number of Shares available for grant under this Plan, and (ii) Shares that are
canceled, tendered or withheld in payment of all or part of the Option Price or
exercise price of an Award or in satisfaction of withholding tax obligations,
and Shares that are reacquired with cash tendered in payment of the Option Price
or exercise price of an Award, shall not be included in or added to the number
of Shares available for grant under the Plan, in each case in accordance with
the formula described above.
     4.2 Adjustments. In the event that any unusual or non-recurring
transactions, including an unusual or non-recurring dividend or other
distribution (whether in the form of an extraordinary cash dividend, dividend of
Shares, other securities or other property), recapitalization, stock split,
reverse stock

5



--------------------------------------------------------------------------------



 



split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company,
or other similar corporate transaction or event affects the Shares, then the
Committee shall in an equitable and proportionate manner (and, as applicable, in
such equitable and proportionate manner as is consistent with Sections 422 and
409A of the Code and the regulations thereunder and with Section 162(m) of the
Code) either: (i) adjust any or all of (1) the aggregate number of Shares or
other securities of the Company (or number and kind of other securities or
property) with respect to which Awards may be granted under the Plan; (2) the
number of Shares or other securities of the Company (or number and kind of other
securities or property) subject to outstanding Awards under the Plan, provided
that the number of Shares subject to any Award shall always be a whole number;
(3) the grant or exercise price with respect to any Award under the Plan; and
(4) the limits on the number of Shares that may be granted to Participants under
the Plan in any calendar year; (ii) provide for an equivalent award in respect
of securities of the surviving entity of any merger, consolidation or other
transaction or event having a similar effect; or (iii) make provision for a cash
payment to the holder of an outstanding Award.
     4.3 Substitute Awards. Any Shares issued by the Company as Substitute
Awards in connection with the assumption or substitution of outstanding grants
from any acquired corporation shall not reduce the Shares available for Awards
under the Plan.
     4.4 Sources of Shares Deliverable Under Awards. Any Shares delivered
pursuant to an Award may consist, in whole or in part, of authorized and
unissued Shares or of issued Shares which have been reacquired by the Company.
Section 5. Eligibility.
     Any Employee, Director or Consultant shall be eligible to be designated a
Participant; provided, however, that Non-Employee Directors shall only be
eligible to receive Awards granted consistent with Section 10.
Section 6. Stock Options And Stock Appreciation Rights.
     6.1 Grant. Subject to the provisions of the Plan including, without
limitation, Section 3.3 above and other applicable legal requirements, the
Committee shall have sole and complete authority to determine the Participants
to whom Options and SARs shall be granted, the number of Shares subject to each
Award, the exercise price and the conditions and limitations applicable to the
exercise of each Option and SAR. An Option may be granted with or without a
related SAR. A SAR may be granted with or without a related Option. The
Committee shall have the authority to grant Incentive Stock Options, and to
grant Non-Qualified Stock Options. In the case of Incentive Stock Options, the
terms and conditions of such grants shall be subject to and comply with Section
422 of the Code, as from time to time amended, and any regulations implementing
such statute. A person who has been granted an Option or SAR under this Plan may
be granted additional Options or SARs under the Plan if the Committee shall so
determine; provided, however, that to the extent the aggregate Fair Market Value
(determined at the time the Incentive Stock Option is granted) of the Shares
with respect to which all Incentive Stock Options are exercisable for the first
time by an Employee during any calendar year (under all plans described in of
Section 422(d) of the Code of the Employee’s employer corporation and its parent
and Subsidiaries) exceeds $100,000, such Options shall be treated as
Non-Qualified Stock Options.
     6.2 Price. The Committee in its sole discretion shall establish the Option
Price at the time each Option is granted. Except in the case of Substitute
Awards, the Option Price of an Option may not be less than one hundred percent
(100%) of the Fair Market Value of the Shares with respect to which the Option
is granted on the date of grant of such Option. Notwithstanding the foregoing
and except as permitted by the

6



--------------------------------------------------------------------------------



 



provisions of Section 4.2 and Section 14 hereof, the Committee shall not have
the power to (i) amend the terms of previously granted Options to reduce the
Option Price of such Options, or (ii) cancel such Options and grant substitute
Options with a lower Option Price than the canceled Options. Except with respect
to Substitute Awards, SARs may not be granted at a price less than the Fair
Market Value of a Share on the date of grant.
     6.3 Term. Subject to the Committee’s authority under Section 3.1 and the
provisions of Section 6.6, each Option and SAR and all rights and obligations
thereunder shall expire on the date determined by the Committee and specified in
the Award Agreement. The Committee shall be under no duty to provide terms of
like duration for Options or SARs granted under the Plan. Notwithstanding the
foregoing, no Option or SAR shall be exercisable after the expiration of ten
(10) years from the date such Option or SAR was granted.
     6.4 Exercise.
     (a) Each Option and SAR shall be exercisable at such times and subject to
such terms and conditions as the Committee may, in its sole discretion, specify
in the applicable Award Agreement or thereafter. The Committee shall have full
and complete authority to determine, subject to Section 6.6 herein, whether an
Option or SAR will be exercisable in full at any time or from time to time
during the term of the Option or SAR, or to provide for the exercise thereof in
such installments, upon the occurrence of such events and at such times during
the term of the Option or SAR as the Committee may determine.
     (b) The Committee may impose such conditions with respect to the exercise
of Options, including without limitation, any relating to the application of
federal, state or foreign securities laws or the Code, as it may deem necessary
or advisable. The exercise of any Option granted hereunder shall be effective
only at such time as the sale of Shares pursuant to such exercise will not
violate any state or federal securities or other laws.
     (c) An Option or SAR may be exercised in whole or in part at any time, with
respect to whole Shares only, within the period permitted thereunder for the
exercise thereof, and shall be exercised by written notice of intent to exercise
the Option or SAR, delivered to the Company at its principal office, and payment
in full to the Company at the direction of the Committee of the amount of the
Option Price for the number of Shares with respect to which the Option is then
being exercised.
     (d) Payment of the Option Price shall be made in cash or cash equivalents,
or, at the discretion of the Committee, (i) by transfer, either actually or by
attestation, to the Company of Shares that have been held by the Participant for
at least six (6) months (or such lesser period as may be permitted by the
Committee), valued at the Fair Market Value of such Shares on the date of
exercise (or next succeeding trading date, if the date of exercise is not a
trading date), together with any applicable withholding taxes, such transfer to
be upon such terms and conditions as determined by the Committee, or (ii) by a
combination of such cash (or cash equivalents) and such Shares; provided,
however, that the optionee shall not be entitled to tender Shares pursuant to
successive, substantially simultaneous exercises of an Option or any other stock
option of the Company. In addition, if permitted by the Committee in its sole
discretion, payment may also be made in whole or in part in the form of an
option to acquire Shares or in the form of another Award hereunder (based, in
each case, on the Fair Market Value of such option or Award on the date the
Option is exercised, as determined by the Committee). Subject to applicable
securities laws, an Option may also be exercised by delivering a notice of
exercise of the Option and simultaneously selling the Shares thereby acquired,
pursuant to a brokerage or similar agreement approved in advance by

7



--------------------------------------------------------------------------------



 



proper officers of the Company, using the proceeds of such sale as payment of
the Option Price, together with any applicable withholding taxes. Until the
optionee has been issued the Shares subject to such exercise, he or she shall
possess no rights as a stockholder with respect to such Shares.
     (e) At the Committee’s discretion, the amount payable as a result of the
exercise of an SAR may be settled in cash, Shares or a combination of cash and
Shares. A fractional Share shall not be deliverable upon the exercise of a SAR
but a cash payment will be made in lieu thereof.
     6.5 Ten Percent Stock Rule. Notwithstanding any other provisions in the
Plan, if at the time an Option is otherwise to be granted pursuant to the Plan,
the optionee or rights holder owns directly or indirectly (within the meaning of
Section 424(d) of the Code) Shares of the Company possessing more than ten
percent (10%) of the total combined voting power of all classes of Stock of the
Company or its parent or Subsidiary or Affiliate corporations (within the
meaning of Section 422(b)(6) of the Code), then any Incentive Stock Option to be
granted to such optionee or rights holder pursuant to the Plan shall satisfy the
requirement of Section 422(c)(5) of the Code, and the Option Price shall be not
less than one hundred ten percent (110%) of the Fair Market Value of the Shares
of the Company, and such Option by its terms shall not be exercisable after the
expiration of five (5) years from the date such Option is granted.
     6.6 Transferability of Options. Except as provided in this Section 6.6, no
Options shall be (i) transferable otherwise than by will or the laws of descent
and distribution, or (ii) exercisable during the lifetime of the Participant by
anyone other than the Participant. Non-Qualified Stock Options granted to a
Participant may be transferred by such Participant to a permitted transferee (as
defined below), provided that (i) such Non-Qualified Stock Options shall be
fully vested; (ii) there is no consideration for such transfer (other than
receipt by the Participant of interest in an entity that is a permitted
transferee); (iii) the participant (or such Participant’s estate or
representative) shall remain obligated to satisfy all income or other tax
withholding obligations associated with the exercise of such Non-Qualified Stock
Options; (iv) the Participant shall notify the Company in writing prior to such
transfer and disclose to the Company the name and address of the permitted
transferee and the relationship of the permitted transferee to the Participant;
and (v) such transfer shall be effected pursuant to transfer documents in a form
approved by the Company. A permitted transferee may not further assign or
transfer any such Non-Qualified Stock Options otherwise than by will or the laws
of descent and distribution. Following the transfer of Non-Qualified Stock
Options to a permitted transferee, such Nonqualified Options shall continue to
be subject to the same terms and conditions that applied to them prior to their
transfer by the Participant, except that they shall be exercisable by the
permitted transferee to whom such transfer was made rather than by the
transferring Participant. For the purposes of the Plan, the term “permitted
transferee” means, with respect to a Participant, (i) any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, sibling, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law of
the Participant, including adoptive relationships, and (ii) a trust in which the
Participant or the persons described in clause (i) above have more than fifty
percent of the beneficial interest.
Section 7. Restricted Shares And Restricted Share Units.
     7.1 Grant.
     (a) Subject to the provisions of the Plan and other applicable legal
requirements, the Committee shall have sole and complete authority to determine
the Participants to whom Restricted Shares and Restricted Share Units shall be
granted, the number of Restricted Shares and/or the number of Restricted Share
Units to be granted to each Participant, the duration of the period during
which, and the conditions under which, the Restricted Shares and Restricted
Share Units may be forfeited to the Company, and the other terms and conditions
of such Awards; provided, however,

8



--------------------------------------------------------------------------------



 



that no grant of Restricted Shares or Restricted Share Unites shall vest in full
prior to the third anniversary of the date of such grant. The Restricted Share
and Restricted Share Unit Awards shall be evidenced by Award Agreements in such
form as the Committee shall from time to time approve, which agreements shall
comply with and be subject to the terms and conditions provided hereunder and
any additional terms and conditions established by the Committee that are
consistent with the terms of the Plan.
     (b) Each Restricted Share and Restricted Share Unit Award made under the
Plan shall be for such number of Shares as shall be determined by the Committee
and set forth in the Award Agreement containing the terms of such Restricted
Share or Restricted Share Unit Award. Such agreement shall set forth a period of
time during which the grantee must remain in the continuous employment of the
Company in order for the forfeiture and transfer restrictions to lapse. If the
Committee so determines, the restrictions may lapse during such restricted
period in installments with respect to specified portions of the Shares covered
by the Restricted Share or Restricted Share Unit Award. The Award Agreement may
also, in the discretion of the Committee, set forth performance or other
conditions under which restrictions on the Shares may lapse or that will subject
the Shares to forfeiture and transfer restrictions, including by reference to
those performance goals enumerated in Section 11 hereof. The Committee may, at
its discretion, waive all or any part of the restrictions applicable to any or
all outstanding Restricted Share and Restricted Share Unit Awards.
     7.2 Delivery of Shares and Transfer Restrictions. At the time of a
Restricted Share Award, a certificate representing the number of Shares awarded
thereunder shall be registered in the name of the grantee. Such certificate
shall be held by the Company or any custodian appointed by the Company for the
account of the grantee subject to the terms and conditions of the Plan, and
shall bear such a legend setting forth the restrictions imposed thereon as the
Committee, in its discretion, may determine. The applicable Award Agreement will
specify whether a grantee has the right to receive dividends with respect to the
Restricted Shares prior to the lapsing of transfer restrictions. Unless
otherwise provided in the applicable Award Agreement, the grantee shall have all
other rights of a stockholder with respect to the Restricted Shares, including
the right to vote such Shares, subject to the following restrictions: (i) the
grantee shall not be entitled to delivery of the stock certificate until the
expiration of the restricted period and the fulfillment of any other restrictive
conditions set forth in the Award Agreement with respect to such Shares;
(ii) none of the Shares may be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of during such restricted
period or until after the fulfillment of any such other restrictive conditions;
and (iii) except as otherwise determined by the Committee at or after grant, all
of the Shares shall be forfeited and all rights of the grantee to such Shares
shall terminate, without further obligation on the part of the Company, unless
the grantee remains in the continuous employment of the Company for the entire
restricted period in relation to which such Shares were granted and unless any
other restrictive conditions relating to the Restricted Share Award are met.
Unless otherwise provided in the applicable Award Agreement, any Shares, any
other securities of the Company and any other property (except for cash
dividends) distributed with respect to the Shares subject to Restricted Share
Awards shall be subject to the same restrictions, terms and conditions as such
restricted Shares.
     7.3 Termination of Restrictions. At the end of the restricted period and
provided that any other restrictive conditions of the Restricted Share Award are
met, or at such earlier time as otherwise determined by the Committee, all
restrictions set forth in the Award Agreement relating to the Restricted Share
Award or in the Plan shall lapse as to the restricted Shares subject thereto,
and a stock certificate for the appropriate number of Shares, free of the
restrictions and restricted stock legend, shall be delivered to the Participant
or the Participant’s beneficiary or estate, as the case may be.

9



--------------------------------------------------------------------------------



 



     7.4 Payment of Restricted Share Units. Each Restricted Share Unit shall
have a value equal to the Fair Market Value of a Share. Restricted Share Units
shall be paid in cash, Shares, other securities or other property, as determined
in the sole discretion of the Committee, upon the lapse of the restrictions
applicable thereto, or otherwise in accordance with the applicable Award
Agreement. The applicable Award Agreement will specify whether a Participant
will be entitled to receive dividend rights in respect of Restricted Stock Units
at the time of any payment of dividends to stockholders on Shares. If the
applicable Award Agreement specifies that a Participant will be entitled to
receive dividend rights, (i) the amount of any such dividend right shall equal
the amount that would be payable to the Participant as a stockholder in respect
of a number of Shares equal to the number of Restricted Stock Units then
credited to the Participant, (ii) any such dividend right shall be paid in
accordance with the Company’s payment practices as may be established from time
to time and as of the date on which such dividend would have been payable in
respect of outstanding Shares, and (iii) the applicable Award Agreement will
specify whether dividend equivalents shall be paid in respect of Restricted
Share Units that are not yet vested. Except as otherwise determined by the
Committee at or after grant, Restricted Share Units may not be sold, assigned,
transferred, pledged, hypothecated or otherwise encumbered or disposed of, and
all Restricted Share Units and all rights of the grantee to such Restricted
Share Units shall terminate, without further obligation on the part of the
Company, unless the grantee remains in continuous employment of the Company for
the entire restricted period in relation to which such Restricted Share Units
were granted and unless any other restrictive conditions relating to the
Restricted Share Unit Award are met.
Section 8. Performance Awards.
     8.1 Grant. The Committee shall have sole and complete authority to
determine the Participants who shall receive a Performance Award, which shall
consist of a right that is (i) denominated in cash or Shares (including but not
limited to Restricted Shares and Restricted Share Units), (ii) valued, as
determined by the Committee, in accordance with the achievement of such
performance goals during such performance periods as the Committee shall
establish, and (iii) payable at such time and in such form as the Committee
shall determine.
     8.2 Terms and Conditions. Subject to the terms of the Plan and any
applicable Award Agreement, the Committee shall determine the performance goals
to be achieved during any performance period, the length of any performance
period, the amount of any Performance Award and the amount and kind of any
payment or transfer to be made pursuant to any Performance Award, and may amend
specific provisions of the Performance Award; provided, however, that such
amendment may not adversely affect existing Performance Awards made within a
performance period commencing prior to implementation of the amendment.
     8.3 Payment of Performance Awards. Performance Awards may be paid in a lump
sum or in installments following the close of the performance period or, in
accordance with the procedures established by the Committee, on a deferred
basis. Termination of employment prior to the end of any performance period,
other than for reasons of death or Disability, will result in the forfeiture of
the Performance Award, and no payments will be made. A Participant’s rights to
any Performance Award may not be sold, assigned, transferred, pledged,
hypothecated or otherwise encumbered or disposed of in any manner, except by
will or the laws of descent and distribution, and/or except as the Committee may
determine at or after grant.
Section 9. Other Stock-Based Awards.
     The Committee shall have the authority to determine the Participants who
shall receive an Other Stock-Based Award, which shall consist of any right that
is (i) not an Award described in Sections 6 or 7 above and (ii) an Award of
Shares or an Award denominated or payable in, valued in whole or in part by
reference to, or otherwise based on or related to, Shares (including, without
limitation, securities convertible

10



--------------------------------------------------------------------------------



 



into Shares), as deemed by the Committee to be consistent with the purposes of
the Plan. Subject to the terms of the Plan and any applicable Award Agreement,
the Committee shall determine the terms and conditions of any such Other
Stock-Based Award.
Section 10. Non-Employee Director Awards.
     10.1 The Board may provide that all or a portion of a Non-Employee
Director’s annual retainer, meeting fees and/or other awards or compensation as
determined by the Board, be payable (either automatically or at the election of
a Non-Employee Director) in the form of Non-Qualified Stock Options, Restricted
Shares, Restricted Share Units and/or Other Stock-Based Awards, including
unrestricted Shares. The Board shall determine the terms and conditions of any
such Awards, including the terms and conditions which shall apply upon a
termination of the Non-Employee Director’s service as a member of the Board, and
shall have full power and authority in its discretion to administer such Awards,
subject to the terms of the Plan and applicable law.
     10.2 Subject to applicable legal requirements, the Board may also grant
Awards to Non-Employee Directors pursuant to the terms of the Plan, including
any Award described in Sections 6, 7 or 9 above.
Section 11. Provisions Applicable To Covered Officers And Performance Awards.
     11.1 Notwithstanding anything in the Plan to the contrary, unless the
Committee determines that a Performance Award to be granted to a Covered Officer
should not qualify as “performance-based compensation” for purposes of
Section 162(m), Performance Awards granted to Covered Officers shall be subject
to the terms and provisions of this Section 11. Accordingly, unless otherwise
determined by the Committee, if any provision of the Plan or any Award Agreement
relating to such an Award does not comply or is inconsistent with
Section 162(m), such provision shall be construed or deemed amended to the
extent necessary to conform to such requirements, and no provision shall be
deemed to confer upon the Committee discretion to increase the amount of
compensation otherwise payable to a Covered Officer in connection with any such
Award upon the attainment of the performance criteria established by the
Committee.
     11.2 The Committee may grant Performance Awards to Covered Officers based
solely upon the attainment of performance targets related to one or more
performance goals selected by the Committee from among the goals specified
below. For the purposes of this Section 11, performance goals shall be limited
to one or more of the following Company, Subsidiary, operating unit, business
segment or division financial performance measures:

  (a)   earnings before interest, taxes, depreciation and/or amortization;    
(b)   operating income or profit;     (c)   operating efficiencies;     (d)  
return on equity, assets, capital, capital employed or investment;     (e)   net
income;     (f)   earnings per share;     (g)   utilization;

11



--------------------------------------------------------------------------------



 



  (h)   net investment income;     (i)   gross profit;     (j)   loan loss
ratios;     (k)   stock price or total stockholder return;     (l)   net asset
growth;     (m)   debt reduction;     (n)   strategic business objectives,
consisting of one or more objectives based on meeting specified cost targets,
business expansion goals and goals relating to acquisitions or divestitures; or
    (o)   any combination thereof.

Each goal may be expressed on an absolute and/or relative basis, may be based on
or otherwise employ comparisons based on internal targets, the past performance
of the Company or any Subsidiary, operating unit, business segment or division
of the Company and/or the past or current performance of other companies, and in
the case of earnings-based measures, may use or employ comparisons relating to
capital, stockholders’ equity and/or Shares outstanding, or to assets or net
assets. The Committee may appropriately adjust any evaluation of performance
under criteria set forth in this Section 11.2 to exclude any of the following
events that occurs during a performance period: (i) asset write-downs,
(ii) litigation or claim judgments or settlements, (iii) the effect of changes
in tax law, accounting principles or other such laws or provisions affecting
reported results, (iv) accruals for reorganization and restructuring programs
and (v) any extraordinary non-recurring items as described in Financial
Accounting Standard 144 and/or in management’s discussion and analysis of
financial condition and results of operations appearing in the Company’s annual
report to stockholders for the applicable year.
     11.3 With respect to any Covered Officer, the maximum annual number of
Shares in respect of which all Performance Awards may be granted under Section 8
of the Plan is 150,000 and the maximum amount of all Performance Awards that are
settled in cash and that may be granted under Section 8 of the Plan in any year
is $2,500,000.
     11.4 To the extent necessary to comply with Section 162(m), with respect to
grants of Performance Awards, no later than 90 days following the commencement
of each performance period (or such other time as may be required or permitted
by Section 162(m) of the Code), the Committee shall, in writing, (1) select the
performance goal or goals applicable to the performance period, (2) establish
the various targets and bonus amounts which may be earned for such performance
period, and (3) specify the relationship between performance goals and targets
and the amounts to be earned by each Covered Officer for such performance
period. Following the completion of each performance period, the Committee shall
certify in writing whether the applicable performance targets have been achieved
and the amounts, if any, payable to Covered Officers for such performance
period. In determining the amount earned by a Covered Officer for a given
performance period, subject to any applicable Award Agreement, the Committee
shall have the right to reduce (but not increase) the amount payable at a given
level of performance to take into account additional factors that the Committee
may deem relevant in its sole discretion to the assessment of individual or
corporate performance for the performance period.

12



--------------------------------------------------------------------------------



 



Section 12. Termination Of Employment.
     The Committee shall have the full power and authority to determine the
terms and conditions that shall apply to any Award upon a termination of
employment with the Company, its Subsidiaries and Affiliates, including a
termination by the Company, by a Participant voluntarily, or by reason of death,
Disability or Retirement, and may provide such terms and conditions in the Award
Agreement or in such rules and regulations as it may prescribe.
Section 13. Change In Control.
     The Committee may specify in the applicable Award Agreement at or after
grant, or otherwise by resolution prior to a Change in Control, that all or a
portion of the outstanding Awards shall vest, become immediately exercisable or
payable and have all restrictions lifted upon a Change in Control.
Section 14. Amendment And Termination.
     14.1 Amendments to the Plan. The Board may amend, alter, suspend,
discontinue or terminate the Plan or any portion thereof at any time; provided
that no such amendment, alteration, suspension, discontinuation or termination
shall be made without stockholder approval if (a) such approval is necessary to
comply with any tax or regulatory requirement for which or with which the Board
deems it necessary or desirable to comply or (b) if such amendment, alteration,
suspension, discontinuation or termination constitutes a material revision to
the Plan. For the purpose of the foregoing, a material revision shall be deemed
to include (but shall not be limited to): (i) a material increase in the number
of shares subject to the Plan under Section 4; (ii) an expansion of the types of
Awards under the Plan; (iii) a material expansion of the class of employees,
directors or other participants eligible to participate in the Plan; (iv) a
material extension of the term of the Plan; (v) a material change to the method
of determining the Option Price under the Plan; and (vi) an amendment to
Section 6.2 of the Plan. A material revision shall not include any revision that
curtails rather than expands the scope of the Plan.
     14.2 Amendments to Awards. Subject to the restrictions of Section 6.2, the
Committee may waive any conditions or rights under, amend any terms of or alter,
suspend, discontinue, cancel or terminate, any Award theretofore granted,
prospectively or retroactively; provided that any such waiver, amendment,
alteration, suspension, discontinuance, cancellation or termination that would
materially and adversely affect the rights of any Participant or any holder or
beneficiary of any Award theretofore granted shall not to that extent be
effective without the consent of the affected Participant, holder or
beneficiary.
     14.3 Adjustments of Awards Upon the Occurrence of Certain Unusual or
Nonrecurring Events. The Committee is hereby authorized to make equitable and
proportionate adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (and shall
make such adjustments for events described in Section 4.2 hereof) affecting the
Company, any Subsidiary or Affiliate, or the financial statements of the Company
or any Subsidiary or Affiliate, or of changes in applicable laws, regulations or
accounting principles.
     14.4 Section 409A Compliance. No Award (or modification thereof) shall
provide for deferral of compensation that does not comply with Section 409A of
the Code unless the Committee, at the time of grant, specifically provides that
the Award is not intended to comply with Section 409A of the Code.
Notwithstanding any provision of this Plan to the contrary, if one or more of
the payments or benefits received or to be received by a Participant pursuant to
an Award would cause the Participant to incur any additional tax or interest
under Section 409A of the Code, the Committee may reform such provision to
maintain to the maximum extent practicable the original intent of the applicable
provision without violating the provisions of Section 409A of the Code.

13



--------------------------------------------------------------------------------



 



Section 15. General Provisions.
     15.1 Limited Transferability of Awards. Except as otherwise provided in the
Plan, no Award shall be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by a Participant, except by will or the laws
of descent and distribution. No transfer of an Award by will or by laws of
descent and distribution shall be effective to bind the Company unless the
Company shall have been furnished with written notice thereof and an
authenticated copy of the will and/or such other evidence as the Committee may
deem necessary or appropriate to establish the validity of the transfer.
     15.2 Dividend Equivalents. In the sole and complete discretion of the
Committee, an Award may provide the Participant with dividends or dividend
equivalents, payable in cash, Shares, other securities or other property on a
current or deferred basis. All dividend or dividend equivalents which are not
paid currently may, at the Committee’s discretion, accrue interest, be
reinvested into additional Shares, or, in the case of dividends or dividend
equivalents credited in connection with Performance Awards, be credited as
additional Performance Awards and paid to the Participant if and when, and to
the extent that, payment is made pursuant to such Award. The total number of
Shares available for grant under Section 4 shall not be reduced to reflect any
dividends or dividend equivalents that are reinvested into additional Shares or
credited as Performance Awards.
     15.3 No Rights to Awards. No Person shall have any claim to be granted any
Award, and there is no obligation for uniformity of treatment of Participants or
holders or beneficiaries of Awards. The terms and conditions of Awards need not
be the same with respect to each Participant.
     15.4 Share Certificates. All certificates for Shares or other securities of
the Company or any Subsidiary or Affiliate delivered under the Plan pursuant to
any Award or the exercise thereof shall be subject to such stop transfer orders
and other restrictions as the Committee may deem advisable under the Plan or the
rules, regulations and other requirements of the SEC or any state securities
commission or regulatory authority, any stock exchange or other market upon
which such Shares or other securities are then listed, and any applicable
Federal or state laws, and the Committee may cause a legend or legends to be put
on any such certificates to make appropriate reference to such restrictions.
     15.5 Withholding. A Participant may be required to pay to the Company or
any Subsidiary or Affiliate and the Company or any Subsidiary or Affiliate shall
have the right and is hereby authorized to withhold from any Award, from any
payment due or transfer made under any Award or under the Plan, or from any
compensation or other amount owing to a Participant the amount (in cash, Shares,
other securities, other Awards or other property) of any applicable withholding
or other tax-related obligations in respect of an Award, its exercise or any
other transaction involving an Award, or any payment or transfer under an Award
or under the Plan and to take such other action as may be necessary in the
opinion of the Company to satisfy all obligations for the payment of such taxes.
The Committee may provide for additional cash payments to holders of Options to
defray or offset any tax arising from the grant, vesting, exercise or payment of
any Award.
     15.6 Award Agreements. Each Award hereunder shall be evidenced by an Award
Agreement that shall be delivered to the Participant and may specify the terms
and conditions of the Award and any rules applicable thereto. In the event of a
conflict between the terms of the Plan and any Award Agreement, the terms of the
Plan shall prevail. The Committee shall, subject to applicable law, determine
the date an Award is deemed to be granted. The Committee or, except to the
extent prohibited under applicable law, its delegate(s) may establish the terms
of agreements or other documents evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement’s or document’s
effectiveness that such agreement or document be executed by the Participant,
including by

14



--------------------------------------------------------------------------------



 



electronic signature or other electronic indication of acceptance, and that such
Participant agree to such further terms and conditions as specified in such
agreement or document. The grant of an Award under this Plan shall not confer
any rights upon the Participant holding such Award other than such terms, and
subject to such conditions, as are specified in this Plan as being applicable to
such type of Award (or to all Awards) or as are expressly set forth in the
agreement or other document evidencing such Award.
     15.7 No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Subsidiary or Affiliate from adopting or
continuing in effect other compensation arrangements, which may, but need not,
provide for the grant of Options, Restricted Shares, Restricted Share Units,
Other Stock-Based Awards or other types of Awards provided for hereunder.
     15.8 No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained in the employ of the Company or
any Subsidiary or Affiliate. Further, the Company or a Subsidiary or Affiliate
may at any time dismiss a Participant from employment, free from any liability
or any claim under the Plan, unless otherwise expressly provided in an Award
Agreement.
     15.9 No Rights as Stockholder. Subject to the provisions of the Plan and
the applicable Award Agreement, no Participant or holder or beneficiary of any
Award shall have any rights as a stockholder with respect to any Shares to be
distributed under the Plan until such person has become a holder of such Shares.
Notwithstanding the foregoing, in connection with each grant of Restricted
Shares hereunder, the applicable Award Agreement shall specify if and to what
extent the Participant shall not be entitled to the rights of a stockholder in
respect of such Restricted Shares.
     15.10 Governing Law. The validity, construction and effect of the Plan and
any rules and regulations relating to the Plan and any Award Agreement shall be
determined in accordance with the laws of the State of Tennessee without giving
effect to conflicts of laws principles.
     15.11 Severability. If any provision of the Plan or any Award is, or
becomes, or is deemed to be invalid, illegal or unenforceable in any
jurisdiction or as to any Person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable laws, or if it cannot
be construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, Person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect.
     15.12 Other Laws. The Committee may refuse to issue or transfer any Shares
or other consideration under an Award if, acting in its sole discretion, it
determines that the issuance or transfer of such Shares or such other
consideration might violate any applicable law or regulation (including
applicable non-U.S. laws or regulations) or entitle the Company to recover the
same under Exchange Act Section 16(b), and any payment tendered to the Company
by a Participant, other holder or beneficiary in connection with the exercise of
such Award shall be promptly refunded to the relevant Participant, holder or
beneficiary.
     15.13 No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Subsidiary or Affiliate and a
Participant or any other Person. To the extent that any Person acquires a right
to receive payments from the Company or any Subsidiary or Affiliate pursuant to
an Award, such right shall be no greater than the right of any unsecured general
creditor of the Company or any Subsidiary or Affiliate.
     15.14 No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash, other securities or other property shall be

15



--------------------------------------------------------------------------------



 



paid or transferred in lieu of any fractional Shares or whether such fractional
Shares or any rights thereto shall be canceled, terminated or otherwise
eliminated.
     15.15 Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
Section 16. Term Of The Plan.
     16.1 Effective Date. The Plan shall generally be effective for Awards
granted hereunder as of January 1, 2008, provided it has been approved by the
Board and by the Company’s stockholders. Notwithstanding the foregoing, the
Committee may, in its sole discretion, grant cash-based Performance Awards to
Participants for the 2007 fiscal year, based upon the applicable provisions of
Sections 8 and 11 hereof, prior to January 1, 2008, subject to the approval of
the Plan by the Board and by the Company’s stockholders and provided that any
payment for such cash-based Performance Awards only be made after January 1,
2008.
     16.2 Expiration Date. No new Awards shall be granted under the Plan after
the tenth anniversary of the Effective Date. Unless otherwise expressly provided
in the Plan or in an applicable Award Agreement, any Award granted hereunder
may, and the authority of the Board or the Committee to amend, alter, adjust,
suspend, discontinue or terminate any such Award or to waive any conditions or
rights under any such Award shall, continue after the tenth anniversary of the
Effective Date.

16